Citation Nr: 0639420	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability in the right ear 

2.  Entitlement to an initial compensable rating for hearing 
loss disability in the left ear.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

When veteran's appeal was previously before the Board in 
August 2004, some of the issues were dismissed while others 
were remanded for further action by the originating agency.  
While the case was in remand status, the veteran was granted 
service connection for a right knee disability in January 
2006, as well as service connection for a low back disability 
in July 2006.  This has satisfied the veteran's appeal with 
respect to these issues, and the case has been returned to 
the Board for further appellate action with respect to the 
remaining two issues.  

The Board notes that in September 2006 the veteran raised the 
issues of entitlement to service connection for diabetes 
mellitus and entitlement to a total rating for compensation 
purposes based on individual unemployability.  These issues 
are referred to the originating agency for the appropriate 
action.

The issue of entitlement to a higher initial rating for right 
knee disability is addressed in the remand that follows the 
order section of this decision.




FINDINGS OF FACT

1.  Hearing loss disability in the right ear was not present 
within one year of the veteran's discharge from service and 
is not etiologically related to service.  

2.  Hearing loss disability in the left ear is manifested by 
no more than Level II hearing loss.


CONCLUSIONS OF LAW

1.  Hearing loss disability in the right ear was not incurred 
or aggravated during active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  The criteria for a compensable rating for hearing loss in 
the left ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in September 2004, subsequent to 
its initial adjudication of the claims.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of both claims and the disability-evaluation element 
of his service connection claim in a letter mailed in August 
2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations.  While the veteran's 
representative argued in its November 2006 written brief that 
the examinations were inadequate, the Board notes that they 
were conducted by state-licensed audiologists  and included a 
controlled speech discrimination test, as required by 
38 C.F.R. § 4.85 (2006).  Therefore, the Board finds that the 
reports of these audiological examinations are adequate for 
adjudication purposes.  The Board also notes that the 
originating agency has obtained the veteran's service medical 
records and post-service treatment records.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such available evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in July 2006.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Service Connection for Hearing Loss in Right Ear

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests an organic disease of the nervous system 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
hearing loss disability in his right ear because it is the 
result of his exposure to noise in service while working as a 
jet mechanic.  Service medical records are negative for 
evidence of right ear hearing loss disability.  In this 
regard, the Board notes that the veteran underwent three 
audiograms during service, all showing normal hearing in the 
right ear.  The veteran reported no ear complaints at his 
December 1971 separation examination and although no 
audiogram was performed, his ears were found to be normal on 
clinical examination.

There is no post-service medical evidence documenting the 
presence of right ear hearing loss until August 1999 or 
medical evidence of a nexus between the veteran's hearing 
loss and his military service.  Moreover, a VA contract 
audiologist who examined the veteran and reviewed the 
veteran's claims folder in October 2005 opined that the 
veteran's hearing loss is not etiologically related to 
service.  In addition, the Board notes that at all his VA 
examinations the veteran has reported a history of service 
and post-service occupational noise exposure, and the record 
reflects that in November 1999 the veteran applied for 
worker's compensation based on occupational hearing loss.  At 
that time he reported a ten year history of hearing loss 
based on his employment as an operator of heavy machinery and 
trucks.

The evidence of a nexus between the veteran's hearing loss 
disability of the right ear and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.




Compensable Rating for Hearing Loss in the Left Ear

Factual Background

In the April 2002 rating decision on appeal, the veteran was 
granted service connection and a noncompensable disability 
rating for hearing loss of the left ear, effective March 3, 
3001.  In a December 2002 rating decision, an earlier 
effective date of October 22, 1999, was granted.  

In August 1999 the veteran was diagnosed with bilateral mild 
to moderate sensorineural hearing loss by his private 
audiologist.  An audiometric test was performed and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
45
LEFT
25
25
35
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

A second private audiometric test was performed in May 2001.  
Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
50
LEFT
25
30
40
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.

In July 2001 the veteran was provided a contract VA 
examination.  He was diagnosed with mild to moderately severe 
sensorineural hearing loss with an excellent speech 
discrimination score.  On the authorized audiological 
evaluation pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
50
LEFT
30
40
45
60
65

The average pure tone thresholds at the relevant frequencies 
(1000, 2000, 3000 and 4000) were 41.25 dB in the right ear 
and 52.5 dB in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.

The veteran's most recent VA contract audiological 
examination was conducted in November 2005.  On the 
authorized audiological evaluation pure tone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
50
LEFT
30
40
50
60
65

The average pure tone thresholds at the relevant frequencies 
(1000, 2000, 3000 and 4000) were 42.5 dB in the right ear and 
53.75 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.  The diagnosis was mild to 
moderately severe sensorineural hearing loss above 500 Hz in 
the right ear and above 250 Hz in the left ear with excellent 
word recognition skills in the right ear and good word 
recognition skills in the left ear.




Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating. 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  


Analysis

Initially, the Board notes that the veteran does not have one 
of the exceptional patterns of hearing impairment.  The 
greatest degree of hearing loss in the left ear was recorded 
at the veteran's November 2005 VA contract examination.  The 
findings on that examination are indicative of Level II  
hearing impairment in the left ear.  Level II hearing 
impairment in one ear with normal hearing in the other ear is 
considered noncompensably disabling.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Prior to December 6, 2002, where service connection has been 
granted only for defective hearing involving one ear and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.85.  Effective from 
December 6, 2002, 38 C.F.R. § 3.383 was amended to provide 
that where hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent and the hearing 
impairment in the other ear is considered a disability under 
§ 3.385, the hearing impairment in the non service-connected 
ear will be considered in evaluating the service-connected 
disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [to be 
codified as amended at 38 C.F.R. § 3.383(a)].

As noted above, the hearing impairment in the veteran's left 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected ear is not for 
consideration in evaluating the service-connected disability. 
In any event, the hearing impairment in the veteran's right 
ear is Level I.  Level II hearing in the poorer ear and Level 
I hearing in the better is also considered noncompensably 
disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Accordingly, the veteran's service-connected left ear hearing 
impairment is properly evaluated as noncompensably disabling 
throughout the initial evaluation period.


ORDER

Entitlement to service connection for hearing loss disability 
in the right ear is denied.

Entitlement to an initial compensable rating for hearing loss 
disability in the left ear is denied.


REMAND

In June 2006 the veteran has filed a notice of disagreement 
with a January 2006 rating decision assigning an initial 
disability rating of 10 percent for right knee disability.  
As the veteran has not been provided a statement of the case 
in response to the notice of disagreement, a remand is 
required for the issuance of a statement of the case on this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issue of 
entitlement to an initial rating in 
excess of 10 percent for right knee 
disability.  The veteran should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.  

2.  If the veteran perfects an appeal 
with respect to this matter, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals





 Department of Veterans Affairs


